Citation Nr: 0724682	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  97-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

 	Appellant represented by:  Jewish War Veterans of the United 
States


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1993 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for PTSD and other 
disabilities not relevant to the instant appeal.  The RO 
issued a notice of the decision in November 1993, and the 
veteran timely filed a Notice of Disagreement (NOD) that same 
month.  Subsequently, in November 1994 the RO provided a 
Statement of the Case (SOC), and thereafter, in January 1995, 
the veteran submitted a correspondence that the RO construed 
as a timely substantive appeal.  The RO issued Supplemental 
Statements of the Case (SSOCs) in June 1995 and September 
1999.

The veteran did not request a Board hearing on this matter.  
On appeal in September 2000, the Board remanded the case for 
additional development, to include requesting a stressor 
verification search from the United States Armed Service 
Center for Unite Records Research (USASCRUR) (now known as 
the United States Army and Joint Services Records Research 
Center (JSRRC)).  Thereafter, the RO provided SSOCs in 
February 2003, June 2004, August 2004 and September 2006.

The Board finds that the RO failed to comply with the 
September 2000 Remand directive, and therefore the Board may 
not proceed with its review of the instant appeal, but must 
again remand the case for additional development.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).  Accordingly, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  Specifically, in the September 2000 Remand, the 
Board explicitly directed the RO to make inquiries of the 
USASCRUR.  The record reveals, however, that the RO made no 
such inquiries of this depository, but only solicited 
stressor information from another records depository, namely 
the Department of the Navy, Personnel Management Support 
Branch.  

In addition, an undated service medical record indicates that 
the veteran injured his right ear and right cheek because he 
had engaged in a physical fight with another soldier.  The 
veteran has claimed that such physical fighting served as one 
of his in-service stressors.  Accordingly, the Board finds it 
appropriate to order a VA examination to determine whether a 
causal nexus exists between the documented in-service 
physical fight and the veteran's current, and diagnosed PTSD.  

While the Board acknowledges that an August 1996 private 
medical opinion indicates the examiner's impression that 
"there was no single episode such as a major physical 
assault, sexual violation, or the witnessing of a terrible 
trauma to a loved one, that appeared to usher in the supposed 
PTSD," this physician did not touch upon the veteran's other 
claimed stressors, such as being in close proximity to a 
bazooka explosion during training exercises, that the RO did 
not attempt to verify through USASCRUR.  Additionally, a May 
1995 VA medical examination report indicates that the 
veteran's "PTSD . . . was probably precipitated by his 
experiences in the military," which calls into question the 
August 1996 assessment.  All in all, the Board determines 
that the record must receive more development to adjudicate 
the instant appeal.       

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The RO should review the file and 
prepare a new summary of all the 
veteran's claimed stressors if the 
veteran has provided additional stressor 
statements since the creation of the last 
RO summary of stressors; otherwise, the 
RO may use the stressor summary that it 
had previously prepared as a result of 
the September 2000 Remand.  

The claimed stressors summary and a copy 
of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197. USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors. 

3. Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
additional stressor (apart from the 
documented and verified in-service 
physical fight) has been verified, the RO 
should so state in its report.  This 
report is then to be added to the claims 
folder.

4. After completing the above action, the 
veteran must be afforded a VA psychiatric 
examination to determine etiology of his 
diagnosed PTSD.  The examiner must review 
the entire claims file and indicate that 
s/he has done so in the examination 
report. 

The RO must provide the examiner with a 
summary of any verified stressors 
described above, to include the verified 
in-service physical fight, and the 
examiner must be instructed that only the 
in-service stressors that have been 
confirmed, such as the physical fight 
resulting in injury to the veteran's 
right ear and cheek, may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current PTSD. 

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, and 
any tests that are deemed necessary, the 
clinician is requested to answer the 
following question:  

Is it at least as likely as not 
(50 percent or             
greater probability) that the 
veteran's PTSD 
was caused, in whole or in part, 
by any of his verified in-service 
stressors, to include the 
documented physical fight that 
resulted in injury to the 
veteran's right ear and right 
cheek? 

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

5. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




